Exhibit 10.1

ASSUMPTION AGREEMENT

ON SEMICONDUCTOR (CHINA) HOLDING, LLC

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of September 19,
2016, is made by ON Semiconductor (China) Holding, LLC, a Delaware limited
liability company (the “Additional Grantor”), in favor of DEUTSCHE BANK AG NEW
YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”), for
the benefit of the Secured Parties (as defined in the Credit Agreement referred
to below). All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

RECITALS

A. WHEREAS, ON Semiconductor Corporation, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, and Deutsche Bank AG New York Branch,
as the Collateral Agent and the Administrative Agent, have entered into a Credit
Agreement, dated as of April 15, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

B. WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Restricted Subsidiaries (not including the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of April 15, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent and the
Administrative Agent for the benefit of the Secured Parties;

C. WHEREAS, Section 7.9 of the Credit Agreement requires the Additional Grantor
to become a party to the Guarantee and Collateral Agreement; and

D. WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.14 of the Guarantee and
Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured Obligations
as set forth in Section 3 thereof, and assumes all other obligations and
liabilities of a Grantor set forth therein. The information set forth in Annex
I-A hereto is hereby added to the information set forth in Schedules 1-4 of the
GCA Disclosure Letter. The Additional Grantor hereby represents and warrants
that each of the representations and



--------------------------------------------------------------------------------

warranties contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects as to such Additional Grantor on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date (except to the extent made on a specific date, in which
case such representation and warranty shall be true and correct in all material
respects on and as of such specific date).

2. Financing Statements. The Additional Grantor hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdiction within the United States
and with any filing offices in such jurisdiction as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including describing such property as “all assets” or
“all personal property” and may add thereto “whether now owned or hereafter
acquired.” The Additional Grantor hereby ratifies and authorizes the filing by
the Collateral Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

3. Intellectual Property Filings. The Additional Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office or any similar office in any state or
political subdivision), as applicable, including this Agreement, and, if
applicable, a Copyright Security Agreement, a Patent Security Agreement, and/or
a Trademark Security Agreement, or other comparable documents, and to take such
other actions as may be required under applicable Law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by the Additional Grantor hereunder, without the
signature of the Additional Grantor, naming the Additional Grantor, as debtor,
and the Collateral Agent, as secured party.

4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.2, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13
AND 8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT
TO THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

ON Semiconductor (China) Holding, LLC By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   Chief Financial Officer, Senior     Vice
President and Treasurer



--------------------------------------------------------------------------------

Agreed and Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent and
Administrative Agent By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I-A